Citation Nr: 0421555	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2003, the Board granted a motion to advance the 
veteran's case on the docket and remanded the issues on 
appeal to the RO for additional development.

On May 18, 2004, the Board remanded this case for additional 
development, i.e., scheduling the veteran for a psychiatric 
examination and obtaining a medical opinion as to the 
severity of his service-connected PTSD.

By a letter dated May 19, 2004, the Appeals Management Center 
(AMC) notified the veteran had it had asked the VA medical 
facility nearest to him to schedule him for an examination in 
connection with his claim.  By a letter dated June 29, 2004, 
the AMC notified the veteran that his appeal was being 
returned to the Board for disposition.


REMAND

It appears that the additional development required by the 
May 2004 remand has not been accomplished.  While the veteran 
was notified by the AMC that he would be scheduled for 
examination, the claims folder contains no indication that 
the veteran was actually scheduled for examination.  As such 
the Board regretfully must again remand this case to 
accomplish the development required by the Board.

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an examination, by a psychiatrist, for an 
opinion as to the severity of his 
service-connected psychiatric disability.  
To the extent possible, the examiner 
should indicate the veteran's current 
level of disability based only on his 
service-connected PTSD and offer an 
opinion as to whether impairment due to 
PTSD is so severe as to preclude 
substantially gainful employment.  A 
specific determination should be made as 
to the veteran's competency to handle 
funds for VA purposes.  The claims folder 
must be available to, and reviewed by, 
the examiner.  Additional tests or 
studies should be performed as necessary 
for an adequate opinion.  The examiner 
must reconcile any opinions given with 
the other evidence of record, including 
the May 2001, May 2002, and November 2003 
opinions, and provide a complete 
rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2003).

